IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-452-CV



JERRY JOHNSON, INDIVIDUALLY, d/b/a JERRY JOHNSON COMPANY
AND d/b/a J & R INTERPRISES, AND ROYA P. JOHNSON,


	APPELLANTS

vs.



C. ANN WEAVER,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 480,342, HONORABLE PETE LOWRY, JUDGE PRESIDING

 


PER CURIAM
	The appellants have filed an unopposed motion to dismiss this appeal.  The motion
is granted.  Tex. R. App. P. 59(a).  Appellee's motion to dismiss the appeal is dismissed, and
appellants' motion for extension of time to file their brief is overruled.
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellants' Motion
Filed:  December 22, 1993
Do Not Publish